GATES, J.
Action on a promissory note in the sum of $2,-928.40; defense, payment and the statute of limitations. Defendant was a stockholder and secretary of the 'Gregory Light and Power Company, hereinafter called the corporation. Plaintiff’s testator, ¡Stevens, ¡was employed as manager. The corporation was then indebted to a bank in the same amount as the face of the note in suit, which w¡as evidenced by a note signed by defendant and others. The 'bank was urging payment. Stevens agreed to take up that note if Loyd' would give him the note in suit. This was done. Stevens sold the note in suit and with the proceeds took up the note to the bank. The note in suit was after-wards presented as a claim against Stevens’ estate and was allowed and paid. It was alleged in Loyd’s answer that the note in suit was given upon the understanding that, if Loyd would give it, Stevens wlould purchase and take up the note given to the bank and would hold' the note in suit as collateral thereto; that it was agreed that Stevens should repay himself out of the earnings of the corporation for the amount advanced by him to purchase the note to the bank; that Stevens did collect and appropriate to his own use money belonging to the corporation far in excess of the amount necessary therefor; and that by reason thereof the note in suit ¡was paid. Two witnesses testified that they heard Stevens tell defendant that he had enough of the earnings of the corporation to pay off the note in suit and that he would “bring it over.” On the other hand, the judgment roll in an accounting action brought by the corporation against the administrator of Stevens’ estate showed that at the time of ¡Steven’s death he had funds of the corporation in his possession in the sum of $2,470.-44, a sum' less than the face of the note in suit, and judgment was entered therefor in favor of the receiver of the corporation. The judgment roll in still another action, a foreclosure suit brought against the administrator and the receiver of the corporation, showed that the proceeds of the judgment in the accounting action were applied in part payment of a note and mortgage held by the administrator against the corporation. The trial court directed a verdict for plaintiff. From the judgment and order denying a new trial defendant appeals.
*614Appellant claims: (a) That the judgment rolls above referred to were inadmissible in this action; (b) but, if admissible, the trial court should not have directed the verdict in view of the contrary testimony; and (c) that the statute of limitations barred respondent’s right of recovery.
[1] Was Lioyd, the defendant in this action, so interested in the subject-matter of the litigation between the corporation and Stevens’ administrator in the action for accounting that he may be said to be a party to the litigation? It appears that he was a stockholder and secretary'of the corporation; that he employed the attorney to begin that action; that he detailed the alleged facts to such attorney and from such facts the attorney dictated the complaint. It appears that Loyd verified the complaint stating the facts therein ■ alleged to be true of his - own knowledge. It appears also that the complaint in that action alleged substantially the sarnie facts that are alleged in the answer in this case with reference to the note here sued on, and that he claimed in that case, as in this, that iStevens, as manager of the corporation, had received and appropriated to 'his own use moneys of that company in excess of all expenses more than sufficient to pay the note here sued on. It also appears that the prayer for judgment in that case asked that the administrator account for all moneys received and disbursed by Stevens as manager of the corporation, and that the balance of moneys in the hands of the administrator be first applied in payment of that note. It also appears that in that action Loyd brought from Omaha andl paid one witness at his own expense. In 15 R. C. L. 1009, we find the following:
“In the strict sense of the term parties to a judgment or decree, in the eye of the law, are tho.se only who are nam'ed as such in the record, and are properly served with process, or enter their appearance, but the term ‘parties,’ within the meaning of the rule making prior judgments conclusive on such, has been held to include all who are directly interested in the subject-matter of a suit and who have a right to make defense, control the proceedings, examine and cross-examine witnesses, and appeal from the judgment, and a person, though not technically a party to a prior judgment, may nevertheless have been so connected with it by his interest in the result of the litigation, and by his active partici*615pation therein, as to be -bound) by such judgment. The- courts look 'beyond the nominal parties, and treat all those whose interests are involved in the litigation and who conduct and control the action "or defense as real parties, and hold them- concluded by any judgment which may be rendered, as, for example,.those who employ counsel in the -case, assume the active management of the proceedings or defense, or who pay the costs and do such other things as are generally done by parties. In other words, by participating in the proceedings one -is estopped by the judgment as to any questions actually litigated and decided therein.”
Judged by that rule, which we deem sound and wholesome, the defendant, Loyd, was a party to that litigation.
[2] What was adjudged by that litigation? It was found that Stevens’ administrator -was indebted to the receiver of the corporation in the sumí of $2,470.44; that -being the difference between the receipts and disbursements of the corporation during Stevens’ management. There was also this finding of fact:
“That there is not sufficient evidence in this record to justify a finding that the moneys remaining in the hands of the administrator of the estate of Victor H. Stevens belonging to the Gregory Light & Power -Company, as set forth in the foregoing findings of fact, should be applied upon a certain note given by Mr. Loyd to the said Victor H. Stevens; and, the holder of the note and 'Loyd not being parties to this action, this question should not be determined by the referee.”
Thereupon judgment was entered in favor of the receiver and against the administrator for said sum.
This was an adjudication as between the corporation and the administrator of the deceased' that this particular fund- had not been and should not be applied on the note -given by Loyd. For the reasons above given Loyd was also bound by that adjudication. Therefore he could not thereafter impeach the judgment in the accounting action by offering proof that at some time during Stevens’ management there had been in' Stevens’ hands sufficient funds to wipe out the Loyd note. It was therefore unnecessary to introduce in evidence the judgment roll in the foreclosure suit. It whs- immaterial to t!he question of plaintiff’s recovery in this suit. Therefore it was not prejudicial error to receive in *616evidence in this action the judgment roll in the foreclosure suit, if error it -was.
[3] We cannot pass upon the question as to the applicability of the statute of limitations for the reason that it nowhere appears from appellant’s abstract of record! when this action was ■begun. Supreme Court Rule 5 (40 S. D. 4, 170 N. W. viii).
The judgment and order appealed from are affirmed.